Case 2:19-cv-00447 Document 1-3 Filed 06/12/19 Page 1 of 1 PagelD #: 24

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

JASON WEBB

 

Plaintiff(s)

v. Civil Action No.

Steven L. Paine, State Superintendent of Schools, in

his individual capacity and official capacity; and Jan

Barth, Assistant State Superintendent of Schools, in
her individual capacity and official capacity

 

Nee ee ee te

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Steven L. Paine
State Superintendent of Schools
West Virginia Department of Education
1900 Kanawha Boulevard East
Charleston, WV 25305

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: J. Zak Ritchie

Michael Hissam

Hissam Forman Donovan Ritchie, PLLC
P.O. Box 3983

Charleston, WV 25339

(681) 265-3802

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
